EXHIBIT 10.1 SHARE PURCHASE AGREEMENT by and among MATTHEW DRAKARD, SIMON BOOLEY, THOMAS MORGAN and ARCHIPELAGO LEARNING HOLDINGS UK LIMITED. and ARCHIPELAGO LEARNING, INC. Dated as of June 9, 2010 Exhibits Exhibit A: Form of Escrow Agreement Exhibit B: Form of Matthew Drakard Services Agreement Exhibit C: Form of Simon Booley Services Agreement Exhibit D: Form of Thomas Morgan Services Agreement Exhibit E: Form of Kwak Employment Agreement Exhibit F: Form of Registration Rights Agreement Exhibit G: Form of Tax Deed Schedules Schedule 1.1: Sample Net Working Capital Calculation Schedule 2.1: Sellers’ Representative’s Accounts, Purchased Shares Ownership andAllocation of Consideration Securities Schedule 4.3: Educationcity-US Capitalization Schedule 4.10(b): Real Property Leases Schedule 4.11(b): Personal Property Leases Schedule 4.12(a): Owned Intellectual Property Schedule 4.12(e): Intellectual Property Licenses Schedule 4.12(m): Software Schedule 4.13(a): Material Contracts Schedule 4.14(a): Company Benefit Plans Schedule 4.14(f): Employees Schedule 4.16(b): Permits Schedule 4.17: Insurance Schedule 4.20: Customers and Suppliers Schedule 7.6: Stay Bonuses SHARE PURCHASE AGREEMENT This SHARE PURCHASE AGREEMENT (the “Agreement”) dated as of June 9, 2010, is by and among: (i) Matthew Drakard, an individual residing in the United Kingdom (“MD”); (ii) Simon Booley, an individual residing in the United Kingdom (“SB”); (iii) Thomas Morgan, an individual residing in the United Kingdom (“TM”, and, together with MD and
